Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species B, Figures 6-9, claims 1-5, 7-11, 16-26, 30-34 and 36-40, in the reply filed on March 11, 2022 is acknowledged. However, claim 21 should be withdrawn with claims 6 and 35 as being of unelected scope and is hereby done. 

Claim 1 is objected to because of the following informalities: In line 20, “the plurality of container” is a grammatical error. Appropriate correction is required.
   
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, 16-17, 25-26, 30-31 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miess (6,082,532). Claims 1-5, 7-11, 16-20, 22-26, 30-34 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stonehouse (5,682,982).  Claims 1-2, 10-11, 16-17, 25-26, 30-31 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruea et al. (2,320,440). Claims 1-2, 10-11, 16-17, 25-26, 30-31 and 39-40are rejected under 35 U.S.C. a)(1) as being anticipated by DE 10 2009 059 047. Each discloses a carrier, blank and method of forming a package for holding a plurality of containers, the carrier, blank and method comprising a central panel (28; 28; 3; 14, 15; respectively) for engaging the plurality of containers, at least one attachment feature (58-62; 58, 60, 64; 7; one of 20.2 through 24.3) in the central panel that receives and holds a top portion of a respective container, the at least one attachment feature comprises an opening (58; 58; open space of 7; opening of one of 20.2 through 24.3) in the central panel, a first retention feature (perimeter of 58 less 60; perimeter of 58 less 60; perimeter of smaller diameter portion of 7; perimeter of smaller diameter portion of one of 20.2-24.3) defining a first portion of the opening and a second retention feature (perimeter of 60; 64; perimeter of larger diameter portion of 7; perimeter of larger diameter portion of one of 20.2-24.3) defining a second portion of the opening, the first retention feature comprises a first retention edge (edge of perimeter of 58 less 60; edge of perimeter of 58; edge of smaller diameter portion of 7; edge of smaller diameter portion of one of 20.2-24.3) of the central panel for engaging a first portion of the respective container of the plurality of containers to at least partially attach the respective container to the carrier, and a first uninterrupted marginal portion (between 58 and the outer perimeter of 28; between 58 and the outer perimeter of 28; between the smaller diameter portion of 7 and the outer perimeter of 3; between the smaller diameter portion of one of 20.2-24.3 and the outer perimeter of 14, 15) of the central panel extending from the first retention edge, the second retention feature comprises a second retention edge (edge of perimeter of 60; 64; edge of larger diameter portion of 7; edge of larger diameter portion of one of 20.2-24.3) of the central panel for engaging a second portion of the respective container of .  
As to claims 2, 17 and 31, each discloses at least one of the first uninterrupted marginal portion (between 58 and the outer perimeter of 28; between 58 and the outer perimeter of 28; between the smaller diameter portion of 7 and the outer perimeter of 3; between the smaller diameter portion of one of 20.2-24.3 and the outer perimeter of 14, 15) and the second uninterrupted marginal portion (between 60 and the outer perimeter of 28; between 60 and the outer perimeter of 28; between the larger diameter portion of 7 and the outer perimeter of 3; between the larger diameter portion of one of 20.2-24.3 and the outer perimeter of 14, 15) extends generally horizontally and coplanar with the central panel when in use or in blank form. 
As to claims 3, 18 and 32, Stonehouse discloses the at least one attachment feature (58, 60, 64) comprises at least one flexible feature (60) between the first uninterrupted marginal portion and the second uninterrupted marginal portion, the at 
As to claims 4, 19 and 33, Stonehouse discloses the at least one flexible feature (60) comprising an area of weakening (62) extending inward from at least one of the retention edges. 
As to claims 5, 20 and 34, Stonehouse discloses the at least one flexible feature (60) comprises a cutout (defined by cut lines 62 on each side). 
As to claims 7, 22 and 36, Stonehouse discloses the at least one flexible feature (60) comprises two sides of 60 at the cuts defining two flexible features spaced apart from each other. 
As to claims 8, 23 and 37, Stonehouse discloses the first uninterrupted marginal portion (between 58 and the outer perimeter of 28) extending around the perimeter of the opening from the first flexible feature to the second flexible feature. 
As to claims 9, 24 and 38, Stonehouse discloses the second uninterrupted marginal portion (between 60 and the outer perimeter of 28) comprises a tab (60).
As to claims 10-11, 25-26 and 39-40, each discloses a first attachment feature (58-62; 58, 60, 64; 7; one of 20.2 through 24.3) and at least one retention flap (30 and 32; 30 and 32; 14 and 14; 12, 13 and 16, 17) foldably connected to the central panel, and a second attachment feature (66 and 68; 66 and 68; 7 and 8; 20.1-24.4) in the at least one retention flap for cooperating with the first attachment feature when the at least one retention flap is in face-to-face contact with the central panel.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-5, 7-11, 16-20, 22-26, 30-34 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 3, 3, 4, 5, 6, 7, 8, 12, 13, 12, 14, 14, 15, 16, 17, 18, 19, 23, 24, 23, 25, 25, 26, 27, 28, 29, and 30, respectively, of U.S. Patent No. 11,027,905. Although the claims at issue are not identical, they are not patentably distinct from each other because the differing limitations of “the opening having a first diameter between the first retention edge and the second retention edge, the flange of the respective container … having a second diameter, the first diameter is less than the second diameter” are seen to be inherent features previously found in the earlier patent and as such do not distinguish a patentable significance over the previously patented claims. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG